Exhibit 10.1

PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN

(as amended and restated effective October 14, 2015)


RESTRICTED STOCK UNIT AWARD NOTICE (2019)

﻿

﻿

﻿

 

Participant:

[ ]

Type of Award:

Restricted Stock Units

Number of Restricted Stock Units:

[ ]

Date of Grant:

[ ]

﻿

﻿

This Award Notice serves to notify you that the Governance and Compensation
Committee (the “Committee”) of the Board of Directors of Paychex, Inc. (the
“Company”) hereby grants to you, under the Company’s 2002 Stock Incentive Plan,
as amended and restated effective October 14, 2015 (the “Plan”), a  Restricted
Stock Unit Award (the “Award”), on the terms and conditions set forth in the
Plan and in the attached Restricted Stock Unit Award Agreement, which is
incorporated herein by reference.

﻿

PAYCHEX, INC.





--------------------------------------------------------------------------------

 

PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN

(as amended and restated effective October 14, 2015)


RESTRICTED STOCK UNIT AWARD AGREEMENT

﻿

﻿

1. Grant of Restricted Stock Units.  This Restricted Stock Unit Award Agreement
(the “Award Agreement”), sets forth the terms and conditions of the Restricted
Stock Units (the “Award”) granted to you by the Governance and Compensation
Committee (the “Committee”) of the Board of Directors of Paychex, Inc. (the
“Company”) under the Company’s 2002 Stock Incentive Plan, as amended and
restated effective October 14, 2015 (the “Plan”), as described on your Award
Notice.  The Award is subject to all of the provisions of the Plan, which is
hereby incorporated by reference and made a part of this Award Agreement.  The
capitalized terms used in this Award Agreement, and not otherwise defined
herein, are defined in the Plan.

2. Restriction and Vesting.  Subject to the terms set forth in this Award
Agreement and the Plan, and provided that you are still an employee of the
Company at that time, 20 percent of the Shares, as set forth on your Award
Notice, represented by the Award will vest on each of the first, second, third,
fourth and fifth anniversaries of the date of grant, (each, a “Vesting Date”). 
Except in the event of your death or Disability or your Retirement (as defined
below) on or after the one-year anniversary of the Date of Grant, if your
employment terminates before a Vesting Date, then the unvested portion of the
Award shall be forfeited and cancelled immediately.  If your employment
terminates due to death or Disability, your Award shall immediately become 100%
vested.  If your employment terminates due to Retirement on or after the
one-year anniversary of the Date of Grant, the unvested portion of the Award
that would otherwise vest during the one-year period following your Retirement,
if any, shall remain outstanding and continue to vest in accordance with the
terms of this Award Agreement on its scheduled Vesting Date, and the remaining
unvested portion of the Award shall be forfeited and cancelled as of your last
day worked.  Notwithstanding the terms of the Plan, for purposes of this Award
Agreement the term “Retirement” means retirement from the Company at age 60 or
later with ten or more years of employment (full-time or part-time) with the
Company.    

3. Nature of Units.  The Units represent book-keeping entries only, and
constitute the Company’s unfunded and unsecured promise to issue shares of
Common Stock to you on a future date.  As a holder of Units, you have no rights
other than the rights of a general creditor of the Company.

4. Issuance of Shares.  If your employment terminates due to death or
Disability, the Company will issue a certificate or certificates representing
the Shares underlying the Award that have vested as promptly as practicable
following the date of your termination of employment due to death or Disability,
but no later than 90 days following such date.  Otherwise, the Company shall,
provided that the conditions to vesting specified in Section 2 of this Award
Agreement are satisfied, issue a certificate or certificates for Shares
representing the vested portion of the Award



2

--------------------------------------------------------------------------------

 

as promptly as practicable following each Vesting Date,  but no later than 90
days following such Vesting Date.

5. Rights as a Stockholder.  Prior to the issuance of Shares to you pursuant to
Section 4, you will not have any of the rights of a stockholder with respect to
the Shares to be issued on vesting of the Units, including, but not limited to,
the right to receive such cash dividends, if any, as may be declared on
such Shares from time to time and the right to vote (in person or by proxy) such
Shares at any meeting of stockholders of the Company.

6. Restrictions on Transfer of Units.  Units, may not, except as otherwise
provided in the Plan, be sold, assigned, transferred, pledged or encumbered in
any way, whether by operation of law or otherwise, except by will or the laws of
descent and distribution.  After the Vesting Date, the Shares may be issued
during your lifetime only to you, or after your death to your designated
beneficiary, or, in the absence of such beneficiary, to your duly qualified
personal representative.

7. Restrictions on Issuance of Shares.  If at any time the Company determines
that listing, registration or qualification of the Shares covered by the Award
upon any securities exchange or under any state or federal law, or the approval
of any governmental agency, is necessary or advisable as a condition to the
Award or the issuance of certificate(s) for Shares hereunder, such Award or
issuance may not be made in whole or in part unless and until such listing,
registration, qualification or approval shall have been effected or obtained
free of any conditions not acceptable to the Company.

8. Withholding.  The vesting of the Award is conditioned upon your making
arrangements satisfactory to the Company for the payment to the Company of the
amount of all taxes required by any governmental authority to be withheld and
paid over by the Company or any Affiliate to the governmental authority on
account of such vesting.  The payment of such withholding taxes to the Company
may be made (i) by you in cash or by check, (ii) subject to the consent of the
Company and in accordance with any guidelines established by the Committee, by
the Company retaining the number of the Shares that would otherwise be delivered
to you upon vesting that have an aggregate Fair Market Value (at the time
retained by the Company) equal to the amount of withholding taxes (using your
minimum required tax withholding rate or such other rate that the Company
determines will not trigger a negative accounting impact to the Company)
required to be paid, or (iii) by the Company or any Affiliate withholding such
taxes from any other compensation owed to you by the Company or any
Affiliate.  Unless you make arrangements prior to vesting to pay withholdings
taxes in cash or by check, or to have such withholding taxes withheld from other
compensation owed to you by the Company or any Affiliate, then at the time of
vesting, the Company shall have the right to retain the number of the Shares
that would otherwise be delivered to you upon vesting that have an aggregate
Fair Market Value (at the time retained by the Company) equal to the amount of
withholding taxes (using your minimum required tax withholding rate or such
other rate that the Company determines will not trigger a negative accounting
impact to the Company) required to be paid.

9. Limitation of Rights.  Neither the Plan, the granting of the Award, the Award
Notice nor this Award Agreement gives you any right to remain in the employment
of the Company or any Affiliate.



3

--------------------------------------------------------------------------------

 

10. Non-competition, Non-solicitation, Confidentiality, and Detrimental Conduct.
In consideration for the Award, you agree that during your employment and for a
period of twelve (12) months following termination of employment for any reason,
you will not, directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, board
member, director, or in any other individual or representative capacity, engage
or attempt to engage in any activity that is competitive to the business of the
Company and would involve, or is likely to involve, the use or disclosure of
Paychex’s Trade Secrets (as defined below) within the geographic and substantive
area or areas of responsibility assigned to the you during the last 24 months of
employment.  In addition, you agree that for a period of eighteen (18) months
following the termination of employment for any reason, you will not directly or
indirectly, solicit Company clients, prospects or referral resources, including
but not limited to accountants, banks, and consultants, with which you had
substantial personal involvement during your employment; nor will you recruit or
hire, or attempt to recruit or hire, any other employee of Company or its
affiliates, or induce or attempt to induce any employee of Company to terminate
employment with Company.  You also agree and acknowledge that during the course
of your employment with the Company, you will obtain, have access and be privy
to nonpublic, confidential, and proprietary information important to the
Company’s business solely as a result of your employment with the Company,
including but not limited to, sales and marketing strategies, price lists,
client lists, client confidential information, referral sources, and goodwill
(“Trade Secrets”).  You hereby recognize and agree that Paychex’s Trade Secrets
are confidential, proprietary and highly valued protectable interests.  You
agree that during and after employment, you shall not divulge or make use of any
Trade Secrets, directly or indirectly, personally or on behalf of any other
person, business, corporation, or entity without prior written consent of the
Company.  This Agreement does not, however, limit your ability to communicate
with any federal governmental agency or otherwise participate in any
investigation or proceeding that may be conducted by any federal governmental
agency, including providing documents or other information, without notice to
the Company.  You further agree that you will not, during your employment,
engage in conduct which is detrimental to the Company, including violation of
the Company’s Code of Business Ethics and Conduct, criminal conduct, fraud, or
willful misconduct.  These covenants are not intended to, and do not, limit in
any way the rights and remedies provided to the Company under the Plan, other
agreements with you, or under common or statutory law.

11. Repayment of Financial Gain. 

(a) If you fail to comply with Section 10 of this Award Agreement, the Company
may cancel any unvested portion of this Award and recover from you the total
number or Vesting Date value of Shares whose Vesting Date occurred pursuant to
this Award during the 24-month period preceding your breach of any covenant in
Section 10 of this Award Agreement.  The total number or value of the vested
Shares shall include the amount of any dividends paid to you during the 24-month
period specified above and shall not be reduced for the payment of applicable
taxes or other amounts.

(b) If you fail to comply with Section 10 of this Award Agreement, upon demand
by the Company, you will repay the Company in accordance with the terms above in
this Section, and the Company shall be entitled to offset the amount of any such
repayment obligation against any amount owed to you by the Company.  The
remedies set forth in this Section are in



4

--------------------------------------------------------------------------------

 

addition to any other remedies the Company may have, at law or equity, for your
violation of the terms of this Award Agreement.

12. Rights of Company and Affiliates.  This Award Agreement does not affect the
right of the Company or any Affiliate to take any corporate action whatsoever,
including without limitation its right to recapitalize, reorganize or make other
changes in its capital structure or business, merge or consolidate, issue bonds,
notes, Shares or other securities, including preferred stock, or options
therefor, dissolve or liquidate, or sell or transfer any part of its assets or
business.

13. Plan Controls.  In the event of any conflict among the provisions of the
Plan and this Award Agreement, the provisions of the Plan will be controlling
and determinative.

14. Amendment.  Except as otherwise provided by the Plan, the Company may only
alter, amend or terminate the Award with your consent.

15. Governing Law.  This Award Agreement shall be governed by and construed in
accordance with the laws of the State of New York, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.  All parties consent to exclusive personal jurisdiction in New York
courts and agree that venue shall be New York State Supreme Court, Monroe
County.

16. Section 409A.  The Award is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the treasury
regulations promulgated and other official guidance issued thereunder, and the
Plan and this Award Agreement shall be interpreted and administered consistent
with such intention.  References to “termination of employment” and similar
terms used in this Award Agreement mean, to the extent necessary to comply with
Section 409A, the date that you incur a “separation from service” within the
meaning of Section 409A.  Notwithstanding anything in this Award Agreement to
the contrary, if at the time of your separation from service, you are a
“specified employee” for purposes of Section 409A, and payment under this Award
Agreement as a result of such separation from service is required by Section
409A to be delayed by six months, then the Company shall make such payment on
the day following the six-month anniversary of your separation from service to
the extent required to comply with Section 409A.  The Company’s right to offset
pursuant to Section 11(b) of this Award Agreement is limited to the extent that
and until the application of an offset at a given time would not result in a
violation of Section 409A.

*  *  *  *  *

﻿



5

--------------------------------------------------------------------------------